Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The substitute specification submitted 7/6/2021 is acknowledged and has been entered.
The provisional double patenting rejection of claims 1-7, 9-15, 23-24, and 43-60 over claims 17-19 and 27-29 of copending Application No. 15/615,197 has been obviated by cancellation of the copending claims.
As set forth in the Office action mailed 4/6/2021, independent claims 1,9, 11, 47, and 54 are interpreted as being directed to a protein or polypeptide requiring an ISV at the C-terminal end with a C-terminal extension as well as a serum albumin binding peptide or serum albumin binding domain linked to this ISV directly or via one or more linkers. The claims embrace fusion proteins with a serum albumin binding peptide or serum albumin binding domain N-terminal to the ISV with the C-terminal extension. The N-terminal serum albumin binding peptide or serum albumin binding domain could be an ISV (see for example, claims 2 and 12) but is not required to be an ISV. In the embodiment where the ISV with a C-terminal extension also binds serum albumin, the claimed protein or polypeptide must contain two serum albumin binding components.
Claims 47 and 54 recite an immunoglobulin single variable domain (ISV) that binds a therapeutic target at its C-terminal end where the ISV has the recited C-terminal sequence.  As set forth in the Office action mailed 4/6/2021, those of ordinary skill in the art would have considered human serum albumin to be a therapeutic target within the meaning of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa